TABLE OF CONTENTS



Exhibit 10.3

H&R BLOCK

DEFERRED COMPENSATION PLAN

FOR EXECUTIVES,

AS AMENDED AND RESTATED

 

 

July 1, 2002

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1 DEFERRED COMPENSATION ACCOUNT Section 1.1 Establishment of Account
Section 1.2 Property of Company and Participating Affiliates ARTICLE 2
DEFINITIONS, GENDER, AND NUMBER Section 2.1 Definitions Section 2.2 Gender and
Number ARTICLE 3 PARTICIPATION Section 3.1 Who May Participate Section 3.2 Time
and Conditions of Participation Section 3.3 Termination of Participation
Section 3.4 Missing Persons Section 3.5 Relationship to Other Plans Section 3.6
Changes in Employment Status Section 3.7 Participation upon Reemployment ARTICLE
4 ENTRIES TO THE ACCOUNT Section 4.1 Contributions Section 4.2 Crediting Rate
Section 4.3 Crediting Rate Upon Retirement, Disability, Continued Employment
After Reaching the Age of 75, Death or Termination of Employment with all
Affiliates as a Result of a Change in Control Section 4.4 Crediting Rate Upon
Resignation or Discharge ARTICLE 5 VESTING Section 5.1 Participant Deferrals and
Vesting Schedule for Company Contributions Section 5.2 Exceptions to Vesting
Schedule Section 5.3 Forfeiture of Nonvested Amounts ARTICLE 6 DISTRIBUTION OF
BENEFITS Section 6.1 Payments After Termination of Employment Section 6.2
Payments During Employment Section 6.3 Form of Benefits Upon Retirement,
Disability or Continued Employment After Reaching the Age of 75 Section 6.4 Form
of Benefits Upon Resignation or Discharge, or Termination of Employment with all
Affiliates as a Result of a Change in Control Section 6.5 Amount of Benefit
Section 6.6 Time of Payment Section 6.7 Death Benefits Section 6.8 Hardships
Section 6.9 Claims Procedure Section 6.10 Alternate Forms of Benefit
Distribution Section 6.11 Distributions on Plan Termination Section 6.12
Cessation of Payments upon Reemployment ARTICLE 7 FUNDING Section 7.1 Source of
Benefits Section 7.2 No Claim on Specific Assets ARTICLE 8 ADMINISTRATION AND
FINANCES Section 8.1 Administration Section 8.2 Powers of the Compensation
Committee Section 8.3 Actions of the Compensation Committee Section 8.4
Delegation Section 8.5 Reports and Records ARTICLE 9 AMENDMENTS AND TERMINATION
Section 9.1 Amendments Section 9.2 Termination Section 9.3 Accelerated Vesting
ARTICLE 10 ACCELERATED VESTING Section 10.1 Accelerated Vesting Section 10.2
Change in Control ARTICLE 11 MISCELLANEOUS Section 11.1 No Guarantee of
Employment Section 11.2 Individual Account Plan Section 11.3 Release
Section 11.4 Notices Section 11.5 Non-Alienation Section 11.6 Tax Liability
Section 11.7 Captions Section 11.8 Applicable Law EX-10.2 Deferred Compensation
Plan for Directors [c70740exv10w2.htm] EX-10.3 Deferred Compensation Plan for
Executives [c70740exv10w3.htm] EX-10.9 First Amendment to Executive Survivor
Plan [c70740exv10w9.htm] EX-12 Computation of Ratio of Earnings
[c70740exv12.htm] EX-13 Portion of the Annual Report [c70740exv13.htm] EX-21
Subsidiaries of the Company [c70740exv21.htm] EX-23 Consent of
PricewaterhouseCoopers LLP [c70740exv23.htm]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



H&R BLOCK
DEFERRED COMPENSATION PLAN
FOR EXECUTIVES,
AS AMENDED AND RESTATED

TABLE OF CONTENTS

                                  Page                

--------------------------------------------------------------------------------

 
ARTICLE 1 DEFERRED COMPENSATION ACCOUNT
          1  
 
                 
Section 1.1
Establishment of Account       1    
Section 1.2
Property of Company and Participating Affiliates       1  
 
               
ARTICLE 2 DEFINITIONS, GENDER, AND NUMBER
          2  
 
                 
Section 2.1
Definitions       2    
Section 2.2
Gender and Number       8  
 
               
ARTICLE 3 PARTICIPATION
          8  
 
                 
Section 3.1
Who May Participate       8    
Section 3.2
Time and Conditions of Participation       8    
Section 3.3
Termination of Participation       9    
Section 3.4
Missing Persons       9    
Section 3.5
Relationship to Other Plans       9    
Section 3.6
Changes in Employment Status       9    
Section 3.7
Participation upon Reemployment       9  
 
               
ARTICLE 4 ENTRIES TO THE ACCOUNT
          9  
 
                 
Section 4.1
Contributions       9    
Section 4.2
Crediting Rate       11    
Section 4.3
Crediting Rate Upon Retirement, Disability, Continued Employment After Reaching
the Age of 75, Death or Termination of Employment with all Affiliates as a
Result of a Change in Control       12    
Section 4.4
Crediting Rate Upon Resignation or Discharge       13  
 
               
ARTICLE 5 VESTING
          13  
 
                 
Section 5.1
Participant Deferrals and Vesting Schedule for Company Contributions       13  
 
Section 5.2
Exceptions to Vesting Schedule       14    
Section 5.3
Forfeiture of Nonvested Amounts       14  
 
               
ARTICLE 6 DISTRIBUTION OF BENEFITS
          14  
 
                 
Section 6.1
Payments After Termination of Employment       14    
Section 6.2
Payments During Employment       14    
Section 6.3
Form of Benefits Upon Retirement, Disability or Continued Employment After
Reaching the Age of 75       15    
Section 6.4
Form of Benefits Upon Resignation or Discharge, or Termination of Employment
with all Affiliates as Result of a Change in Control       16  

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                     
Section 6.5
Amount of Benefit       18    
Section 6.6
Time of Payment       19    
Section 6.7
Death Benefits       20    
Section 6.8
Hardships       21    
Section 6.9
Claims Procedure       22    
Section 6.10
Alternate Forms of Benefit Distribution       22    
Section 6.11
Distributions on Plan Termination       23    
Section 6.12
Cessation of Payments upon Reemployment       23  
 
               
ARTICLE 7 FUNDING
          23  
 
                 
Section 7.1
Source of Benefits       23    
Section 7.2
No Claim on Specific Assets       23  
 
               
ARTICLE 8 ADMINISTRATION AND FINANCES
          23  
 
                 
Section 8.1
Administration       23    
Section 8.2
Powers of the Compensation Committee       23    
Section 8.3
Actions of the Compensation Committee       24    
Section 8.4
Delegation       24    
Section 8.5
Reports and Records       24  
 
               
ARTICLE 9 AMENDMENTS AND TERMINATION
          24  
 
                 
Section 9.1
Amendments       24    
Section 9.2
Termination       24    
Section 9.3
Accelerated Vesting       25  
 
               
ARTICLE 10 ACCELERATED VESTING
          25  
 
                 
Section 10.1
Accelerated Vesting       25    
Section 10.2
Change in Control       25  
 
               
ARTICLE 11 MISCELLANEOUS
          25  
 
                 
Section 11.1
No Guarantee of Employment       25    
Section 11.2
Individual Account Plan       26    
Section 11.3
Release       26    
Section 11.4
Notices       26    
Section 11.5
Non-Alienation       26    
Section 11.6
Tax Liability       26    
Section 11.7
Captions       26    
Section 11.8
Applicable Law       26  

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



H&R BLOCK
DEFERRED COMPENSATION PLAN
FOR EXECUTIVES,
AS AMENDED AND RESTATED

     H&R Block, Inc. (the “Company”) established, effective August 1, 1987, a
nonqualified deferred compensation plan for the benefit of specified Executives
of the Company, and specified affiliates of the Company. This plan became known
as the H&R Block Deferred Compensation Plan for Executives (the “DCP”). The
Company amended the DCP by Amendment No. 1 effective December 15, 1990; by
Amendment No. 2 effective January 1, 1990; by Amendment No. 3 effective
September 1, 1991; by Amendment No. 4 effective January 1, 1994; by Amendment
No. 5 effective May 1, 1994; by Amendment No. 6 effective August 1, 1995; by
Amendment No. 7 effective December 11, 1996; by Amendment No. 8 effective
January 1, 1998; by Amendment No. 9 effective as of January 1, 1997; by
Amendment No. 10 effective in part March 1, 1998 and in part April 1, 1998; and
by Amendment No. 11 effective as of May 15, 1998.

     The Company adopted the H&R Block Supplemental Deferred Compensation Plan
for Executives (the “Supplemental Plan”) effective as of May 1, 1994. The
Company amended said Supplemental Plan by Amendment No. 1 effective September 7,
1994; by Amendment No. 2 effective August 1, 1995; by Amendment No. 3 effective
December 11, 1996; by Amendment No. 4 effective January 1, 1998; by Amendment
No. 5 effective May 1, 1997; by Amendment No. 6 effective in part March 1, 1998
and in part April 1, 1998; and by Amendment No. 7 effective as of May 15, 1998.

     The Company combined the DCP and the Supplemental Plan into one plan known
as the H&R Block Deferred Compensation Plan for Executives, as Amended and
Restated (the “Plan”) and made other amendments to the Plan effective January 1,
1999. The Company amended the Plan by Amendment No. 1 effective January 1, 1999;
by Amendment No. 2 effective January 1, 2000; by Amendment No. 3 effective
September 8, 1999; by Amendment No. 4 effective December 31, 1999; and by
Amendment No. 5 effective January 1, 2001.

     The Company continues to retain the right to amend the Plan pursuant to
action by the Company’s Board of Directors. The Company hereby exercises that
right by amending and restating the Plan. The Plan shall be amended and restated
effective as of July 1, 2002.

     The Plan is intended to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees as described in Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974 (“ERISA”).



ARTICLE 1 DEFERRED COMPENSATION ACCOUNT



     Section 1.1 Establishment of Account. The Company shall establish an
Account for each Participant which shall be utilized solely as a device to
measure and determine the amount of deferred compensation to be paid under the
Plan.



     Section 1.2 Property of Company and Participating Affiliates. Any amounts
so set aside for benefits payable under the Plan are the property of the Company
and its Participating Affiliates, except, and to the extent, of any assignment
of such assets to an irrevocable trust.

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS





ARTICLE 2 DEFINITIONS, GENDER, AND NUMBER



     Section 2.1 Definitions. Whenever used in the Plan, the following words and
phrases shall have the meanings set forth below unless the context plainly
requires a different meaning, and when a defined meaning is intended, the term
is capitalized.



       2.1.1 “Account” means the device used to measure and determine the amount
of deferred compensation to be paid to a Participant or Beneficiary under the
Plan, and may refer to the separate Accounts that represent amounts deferred by
a Participant under separate Permissible Deferral elections or by the Company
pursuant to Section 4.1.          2.1.2 “Accounting Firm” means an accounting
firm in which the Company has no direct or indirect ownership interest but with
which an Accounting Subsidiary has a contractual relationship in respect of one
or more employees who are employees of both such accounting firm and such
Accounting Subsidiary.          2.1.3 “Accounting Subsidiary” means an indirect
accounting firm subsidiary of the Company that is involved in the provision of
non-attest accounting services, the management of one or more Accounting Firms,
and/or the ownership of one or more other accounting firm subsidiaries of the
Company.          2.1.4 “Affiliates” or “Affiliate” means a group of entities,
including the Company, which constitutes a controlled group of corporations (as
defined in section 414(b) of the Code), a group of trades or businesses (whether
or not incorporated) under common control (as defined in section 414(c) of the
Code), and members of an affiliated service group (within the meaning of section
414(m) of the Code.)          2.1.5 “Age” of a Participant means the number of
whole years that have elapsed since the date of the Participant’s birth.    
     2.1.6 “Assumed Interest Rate” has the meaning specified in Section 6.5.3.  
       2.1.7 “Base Salary” of an Executive for any Deferral Period means the
total salary and wages paid by all Affiliates to such individual during that
Deferral Period, including any amount which would be included in the definition
of Base Salary, but for the individual’s election to defer some of his or her
salary pursuant to this Plan or some other deferred compensation plan
established by an Affiliate; but excluding any other remuneration paid by
Affiliates, such as overtime, net commissions, bonuses, stock options,
distributions of compensation previously deferred, restricted stock, allowances
for expenses (including moving, travel expenses, and automobile allowances), and
fringe benefits (cash or noncash). The “Base Salary” of a Production Executive
for any Deferral Period means the total earnings and wages, including any and
all commissions, incentives and bonuses, paid by all Affiliates to such
individual during that Deferral Period, including any amount which would be
included in the definition of Base Salary, but for the individual’s election to
defer some of his or her earnings pursuant to this Plan or some other deferred
compensation plan established by an Affiliate; but excluding any other
remuneration paid by Affiliates, such as overtime, stock options, distributions
of compensation previously deferred, restricted stock, allowances for expenses
(including moving, travel expenses, and automobile allowances), and fringe
benefits payable in a form other than cash. In the case of an individual who is
a

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  participant in a plan sponsored by an Affiliate which is described in
Section 401(k) of the Code (“401(k) plan”), the term Base Salary shall include
any amount which would be included in the definition of Base Salary, but for the
individual’s election to reduce his or her salary or earnings and have the
amount of the reduction contributed to the 401(k) plan on his or her behalf.    
     2.1.8 “Beneficiary” or “Beneficiaries” means the persons or trusts
designated by a Participant in writing pursuant to Section 6.7.2 of the Plan as
being entitled to receive any benefit payable under the Plan by reason of the
death of a Participant, or, in the absence of such designation, the persons
specified in Section 6.7.3 of the Plan.          2.1.9 “Board” means the Board
of Directors of the Company as constituted at the relevant time.          2.1.10
“Bonus” or “Bonuses” of an Executive for any Plan Year means the total
remuneration paid under the various annual management bonus programs (“annual
bonuses”) by Affiliates to such individual for that Plan Year including any
amount which would be included in the definition of Bonus, but for the
individual’s election to defer some or all of his or her annual bonus pursuant
to this Plan or some other deferred compensation plan established by an
Affiliate; but excluding any other remuneration paid by Affiliates, such as Base
Salary, overtime, net commissions, stock options, distributions of compensation
previously deferred, restricted stock, allowances for expenses (including
moving, travel expenses, and automobile allowances), and fringe benefits payable
in a form other than cash. For purposes of this Plan, the terms Bonus and
Bonuses specifically exclude any and all types of commissions, incentives or
bonuses paid by any Affiliate to a Production Executive.          2.1.11 “Change
in Control” has the meaning specified in Section 10.2          2.1.12 “Closing
Price” means the closing price of the Company’s Common Stock on the New York
Stock Exchange as of the applicable date; provided, however, that if no closing
price is available for such date, “Closing Price” means the closing price of the
Company’s Common Stock as of the immediately preceding date for which a price is
available.          2.1.13 “Code” means the Internal Revenue Code of 1986, as
amended from time to time and any successor statute. References to a Code
section shall be deemed to be to that section or to any successor to that
section.          2.1.14 “Common Stock” means the common stock of the Company.  
       2.1.15 “Company” means H&R Block, Inc.          2.1.16 “Company
Contribution” or “Company Contributions” means the sum of (i) the Company
Matching Contributions described in Section 4.1.2, and (ii) the additional
Company contributions described in Section 4.1.3.          2.1.17 “Compensation
Committee” means the Compensation Committee of the Board.          2.1.18 “DCP”
means the H&R Block Deferred Compensation Plan for Executives

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  initially adopted by the Company effective as of August 1, 1987, as
subsequently amended effective prior to January 1, 1999.          2.1.19
“Deferral Amount” means (i) in the case of Base Salary, the amount of Base
Salary that a Participant elects to defer each Deferral Period under a
Permissible Deferral, and (ii) in the case of Bonus, the amount of Bonus that a
Participant elects to defer during the Enrollment Period of October 1 through
December 15, effective for the Deferral Periods of the succeeding Plan Years,
under a Permissible Deferral. The amount of Base Salary included in the Deferral
Amount shall be equal to a percentage of the Participant’s Base Salary that is
not less than three percent (3%) and either (a) not greater than fifty percent
(50%) for Permissible Deferrals of persons who are employed by a Group 1
Participating Affiliate, or (b) not greater than twenty percent (20%) for
Permissible Deferrals of persons who are employed by a Group 2 Participating
Affiliate. In the event a Participant who is employed by a Group 2 Participating
Affiliate has completed a Permissible Deferral election to defer as of
January 1, 2002, greater than twenty percent (20%) of Base Salary and such
Participant does not reduce his or her Permissible Deferral election of Base
Salary to twenty percent (20%) or less during the Enrollment Period of May 15,
2002 through June 14, 2002, the Participant’s Permissible Deferral election of
Base Salary will automatically be reduced to twenty percent (20%) of Base Salary
effective for the Deferral Period beginning July 1, 2002 and for all Deferral
Periods thereafter, unless the Participant (i) loses eligibility to make
deferrals under the Plan pursuant to Section 3.6, (ii) changes his or her
Permissible Deferral election to a percentage less than twenty percent (20%)
during a subsequent Enrollment Period, or (iii) terminates his or her
Permissible Deferral election pursuant to Section 6.8. The amount of Bonus or
Bonuses included in the Deferral Amount shall be equal to (i) a flat dollar
amount (not greater than the maximum percentage of the Bonus specified in (ii),
below), or (ii) a percentage of the Bonus or Bonuses paid during the Plan Year
that is not less than five percent (5%) and either (A) not greater than fifty
percent (50%) for Permissible Deferrals of persons who are employed by a Group 1
Participating Affiliate, or (B) not greater than twenty percent (20%) for
Permissible Deferrals of persons who are employed by a Group 2 Participating
Affiliate. In the event a Participant who is employed by a Group 2 Participating
Affiliate has completed a Permissible Deferral election to defer as of
January 1, 2002, greater than twenty percent (20%) of Bonus, such election will
remain in effect for the remainder of the Plan Year that began January 1, 2002
(unless the Participant loses eligibility to make deferrals under the Plan
pursuant to Section 3.6 or terminates his or her Permissible Deferral election
pursuant to Section 6.8), after which Plan Year the Participant’s Permissible
Deferral election of Bonus will automatically be reduced to twenty percent (20%)
of Bonus for the 2003 Plan Year and all Plan Years thereafter, unless the
Participant changes his or her Permissible Deferral election to a percentage
less than twenty percent (20%) during a subsequent October 1 through December 15
Enrollment Period. In the case of a Participant who concurrently receives
remuneration from both an Accounting Subsidiary and an Accounting Firm for
providing services to each entity, the calculation of the amount of the Deferral
Amount that the Participant is permitted to elect shall be made by taking into
account the remuneration paid to such Participant by the Accounting Firm, but
the actual deferral under the Plan shall only be made out of the Base Salary
and/or Bonus or Bonuses paid by the Accounting Subsidiary and any other
Affiliate.          2.1.20 “Deferral Period” means a six-month period either (i)
beginning January 1 and ending June 30, or (ii) beginning July 1 and ending
December 31.

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       2.1.21 “Deferred Compensation Unit” means a unit equal in value to one
share of Common Stock and posted to a Participant’s Account for the purpose of
measuring the benefits payable under the Plan.          2.1.22 “Disabled” or
“Disability” with respect to a Participant shall have the same definition as in
the then existing group long-term disability insurance program sponsored by HRB
Management, Inc.          2.1.23 “Early Retirement Date” of a Participant means
the first day of the first calendar month commencing on or after the date on
which (i) the Participant has reached Age 55 while in the employ of an Affiliate
and (ii) the Participant has completed at least ten (10) “Years of Service.”    
     2.1.24 “Eligibility Committee” means the Chief Executive Officer of the
Company, the Chief Financial Officer of the Company, and the senior officer of
the Company responsible for human resources.          2.1.25 “Enrollment Period”
for a Deferral Period that begins January 1 means the immediately preceding
period of October 1 through December 15, inclusive. “Enrollment Period” for a
Deferral Period that begins July 1 means the immediately preceding period of May
1 through June 15, inclusive; provided, however, that for the Deferral Period
that begins July 1, 2002, the Enrollment Period means the immediately preceding
period of May 15 through June 14, inclusive. At its sole and absolute
discretion, the Compensation Committee may grant to a person eligible to
participate in the Plan an “Enrollment Period” consisting of the 30-day period
immediately following the date on which such person is first employed by a
Participating Affiliate.          2.1.26 “Executive” means a person other than a
Production Executive with substantial responsibility in the management of a
Participating Affiliate employed on a full-time basis by that Participating
Affiliate.          2.1.27 “5-year payout” has the meaning specified in
Section 6.4.2.          2.1.28 “Group A Participant” has the meaning specified
in Section 3.1.1.          2.1.29 “Group B Participant” has the meaning
specified in Section 3.1.2.          2.1.30 “Group 1 Participating Affiliate”
means a Participating Affiliate other than a Group 2 Participating Affiliate.  
       2.1.31 “Group 2 Participating Affiliate” means RSM McGladrey, Inc., RSM
EquiCo, Inc. and their respective U.S. subsidiaries, and such other
Participating Affiliates as may be designated as a Group 2 Participating
Affiliate by the Compensation Committee from time to time.          2.1.32
“Hours of Service” means hours of service determined in accordance with the
provisions of the Qualified Plan.          2.1.33 “Initial Payment Period” has
the meaning specified in Section 6.5.2.

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       2.1.34 “Matching Contributions” has the meaning specified in Section
4.1.2.          2.1.35 “Normal Retirement Date” of a Participant means the last
day of the calendar month in which the Participant reaches the Age of 65 while
in the employ of an Affiliate.          2.1.36 “Overall Payment Period” has the
meaning specified in Section 6.5.1.          2.1.37 “Participant” means an
Executive or a Production Executive who is eligible to participate in the Plan
and (i) has elected to participate in the Plan or (ii) has a Matching
Contribution posted to his or her Account pursuant to Section 2.1.37.    
     2.1.38 “Participating Affiliate” or “Participating Affiliates” means the
Company and the following indirect subsidiaries of the Company, each of which is
an Affiliate: HRB Management, Inc., H&R Block Services, Inc., Block Financial
Corporation, HRB Business Services, Inc., and the majority-owned U.S.
subsidiaries of such indirect subsidiaries; and such other Affiliates as may be
designated as a Participating Affiliate by the Compensation Committee from time
to time.          2.1.39 “Permissible Deferral” means, with respect to a
Deferral Period, a deferral in that Deferral Period of a Deferral Amount. For
all Participants, the aggregate of all deferrals made under the Plan, the DCP,
and the Supplemental Plan may not exceed one million dollars ($1,000,000.00).  
       In the case of a Participant who concurrently receives remuneration from
both an Accounting Subsidiary and an Accounting Firm for providing services to
each entity, the calculation of the amount of the Permissible Deferral shall be
made by taking into account the remuneration paid to such Participant by the
Accounting Firm, but the actual deferral under the Plan shall only be made out
of Base Salary and/or Bonus or Bonuses paid by the Accounting Subsidiary and any
other Affiliate.          Deferrals may be made from Base Salary for a Deferral
Period and/or from a Bonus or Bonuses applicable to the Plan Year. Deferrals
from Base Salary during a Deferral Period are made in accordance with the most
recent election made by the Participant applicable to Base Salary during an
Enrollment Period. Deferrals from a Bonus or Bonuses are made in accordance with
the most recent election made by the Participant applicable to Bonuses during an
Enrollment Period of October 1 through December 15 of a Plan Year. Deferral
elections must specify (i) the percentage (stated as an integer) of the deferral
that is intended to be deducted from the Base Salary and, (ii) in the case of a
deferral election made during an Enrollment Period of October 1 through December
15 of a prior Plan Year, the percentage (stated as an integer) or the flat
dollar amount of the deferral that is intended to be deducted from the Bonus or
Bonuses. Deferrals made from the Base Salary shall be made in installments, as
instructed and approved by the Compensation Committee. Deferrals made from each
Bonus shall be made at the time or times during the applicable Plan Year that
the Bonus would otherwise be paid to the Participant (based upon the deferral
election in effect for the Plan Year when the Bonus was earned without further
contingency). Each installment of a deferral shall be rounded to the nearest
whole dollar amount.          2.1.40 “Plan” means the “H&R Block Deferred
Compensation Plan for Executives, as Amended and Restated,” as set forth herein
and as further amended

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  and/or restated from time to time thereafter.          2.1.41 “Plan Year”
means the calendar year, except for (a) Permissible Deferrals of Participants
elected during the Enrollment Period of the period between January 4, 1999 and
January 31, 1999, (b) Permissible Deferrals elected to commence on March 1,
1998, (c) Permissible Deferrals elected during an Enrollment Period described in
Section 2.1.25, and (d) Permissible Deferrals of Group A Participants elected to
commence on or before May 1, 1990. For Permissible Deferrals of Group A
Participants elected to commence on or before May 1, 1990, “Plan Year” means the
12-month period ending each April 30, through April 30, 1997, the period between
May 1, 1997 and December 31, 1997, inclusive, and the calendar year thereafter.
For Permissible Deferrals of Participants elected to commence on March 1, 1998,
“Plan Year” means the 10-month period between March 1, 1998 and December 31,
1998, inclusive, and the calendar year thereafter. If the Compensation Committee
grants to a person eligible to participate in the Plan a discretionary
Enrollment Period in accordance with Section 2.1.25 and such person submits to
the Company a Permissible Deferrable election during such Enrollment Period,
such Participant’s first “Plan Year” shall be the period (i) beginning on the
first day of the first calendar month commencing not less than 45 days after the
date that such Participant is first employed by a Participating Affiliate, and
(ii) ending on December 31 of the calendar year in which such calendar month
falls. For Permissible Deferrals of Participants elected during the Enrollment
Period consisting of the period between January 4, 1999 and January 31, 1999,
inclusive, “Plan Year” means the 10-month period between March 1, 1999 and
December 31, 1999, inclusive, and the calendar year thereafter. Plan Years under
the DCP and Supplemental Plan shall constitute Plan Years under this Plan,
provided that, for all purposes hereunder, a Participant that participated in
both the DCP and the Supplemental Plan simultaneously shall be considered to
have participated in this Plan for only one Plan Year for each Plan Year of
simultaneous participation in the DCP and Supplemental Plan.          2.1.42
“Plan Year Payment Period” has the meaning specified in Section 6.5.2.    
     2.1.43 “Production Executive” means a person who is employed on a full-time
basis by a Participating Affiliate, receives some part of his or her
compensation in the form of commissions, and is responsible for managing,
overseeing, directing or handling the accounts of clients of the Participating
Affiliate.          2.1.44 “Qualified Plan” means the H&R Block Retirement
Savings Plan or any successor plan that is intended to satisfy the requirements
of section 401 of the Code.          2.1.45 “Remainder Payment Period” has the
meaning specified in Section 6.5.2.          2.1.46 “Standard Form of Benefit”
as to any Participant means semimonthly payments for a fifteen (15) year period.
         2.1.47 “Supplemental Plan” means the H&R Block Supplemental Deferred
Compensation Plan for Executives that was initially adopted by the Company
effective as of May 1, 1994, subsequently amended thereafter, and combined with
the DCP effective January 1, 1999.          2.1.48 “10-year payout” has the
meaning specified in Section 6.4.2.

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       2.1.49 “3-year payout” has the meaning specified in Section 6.4.2.    
     2.1.50 “Trust” means the H&R Block, Inc. Deferred Compensation Trust
Agreement.          2.1.51 “Years of Service” means the number of Plan Years
(including years prior to August 1, 1987) for which the Participant had at least
1,000 Hours of Service.



     Section 2.2 Gender and Number. Except as otherwise indicated by context,
masculine terminology used herein also includes the feminine and neuter, and
terms used in the singular may also include the plural.



ARTICLE 3 PARTICIPATION



     Section 3.1 Who May Participate. Participation in the Plan is limited to
Group A and Group B Participants, described as follows:



       3.1.1 “Group A Participant” is an Executive (i) serving as a Vice
President or more senior officer of the Company, or (ii) who was eligible to
participate in the DCP as a “Group A Participant” as of December 31, 1998, as
such term was defined in the DCP as of such date, and was a participant in the
DCP or Plan on or before January 1, 2001.          3.1.2 “Group B Participant”
is an Executive or Production Executive who does not qualify as a Group A
Participant, but who is designated by the Compensation Committee or the
Eligibility Committee as eligible to participate in the Plan. The Eligibility
Committee will report to the Compensation Committee not less frequently than
annually the individuals whom the Eligibility Committee classifies as Group B
Participants.



     Section 3.2 Time and Conditions of Participation. An eligible Executive or
Production Executive shall become a Participant only upon (i) (A) the
individual’s completion of a Permissible Deferral election for the succeeding
Deferral Period or Deferral Periods during an Enrollment Period, in accordance
with a form established by the Company from time to time, or (B) in the case of
an eligible Executive or Production Executive who has not completed a
Permissible Deferral election, the Company posting a Matching Contribution to
such individual’s Account, and (ii) compliance with such terms and conditions as
the Compensation Committee may from time to time establish for the
implementation of the Plan, including, but not limited to, any condition the
Compensation Committee may deem necessary or appropriate for the Company to meet
its obligations under the Plan. An individual may make a Permissible Deferral
election for any succeeding Deferral Period during an Enrollment Period provided
the total Permissible Deferral elections do not exceed the limitation set forth
in Section 2.1.39. A Permissible Deferral election made during an Enrollment
Period for a succeeding Deferral Period shall remain in effect for each Deferral
Period subsequent to such succeeding Deferral Period unless (a) the Participant
changes his or her Permissible Deferral election during a subsequent Enrollment
Period (in which case such changed Permissible Deferral election shall apply to
the next succeeding Deferral Period and subsequent Deferral Periods unless and
until the Permissible Deferral election is properly changed again), (b) the
Compensation Committee permits the Participant to terminate future deferrals or
withdraw his or her total Account pursuant to Section 6.8, (c) total Permissible
Deferrals reach the limitation set forth in Section 2.1.39, or (d) the
Participant elects to receive a payment pursuant to Section 6.2.1.

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS





     Section 3.3 Termination of Participation. Once an individual has become a
Participant in the Plan, participation shall continue until the first to occur
of (i) payment in full of all benefits to which the Participant or Beneficiary
is entitled under the Plan (unless the Participant has elected to receive
payment in full pursuant to Section 6.2.1) or (ii) the occurrence of an event
specified in Section 3.4 which results in loss of benefits. Except as otherwise
specified in the Plan, the Company may not terminate an individual’s
participation in the Plan.



     Section 3.4 Missing Persons. If the Company is unable to locate the
Participant or his or her Beneficiary for purposes of making a distribution, the
amount of a Participant’s benefits under this Plan that would otherwise be
considered as non-forfeitable shall be forfeited effective four (4) years after
(i) the last date a payment of said benefit was made, if at least one such
payment was made, or (ii) the first date a payment of said benefit was directed
to be made by the Company pursuant to the terms of the Plan, if no payments had
been made. If such person is located after the date of such forfeiture, the
benefits for such Participant or Beneficiary shall not be reinstated hereunder.



     Section 3.5 Relationship to Other Plans. Participation in the Plan shall
not preclude participation of the Participant in any other fringe benefit
program or plan sponsored by an Affiliate for which such Participant would
otherwise be eligible.



     Section 3.6 Changes in Employment Status. If a Participant has a change in
his or her employment responsibilities, title, compensation, and/or performance,
such that the Participant would not qualify for initial participation in the
Plan as a Group A Participant or Group B Participant, as determined by the
Compensation Committee or the Eligibility Committee, (i) the Participant shall
continue to make deferrals in accordance with the Participant’s Permissible
Deferral election for the Deferral Period during which the change in employment
responsibilities, title, compensation, and/or performance occurs, (ii) the
Participant shall not be eligible to make Permissible Deferrals in Deferral
Periods following the Deferral Period during which the change in employment
responsibilities, title, compensation, and/or performance occurs unless and
until the Participant again qualifies for initial participation as a Group A
Participant or a Group B Participant, as determined by the Compensation
Committee or the Eligibility Committee, and (iii) the Participant shall
otherwise continue to participate in the Plan.



     Section 3.7 Participation upon Reemployment. If a Participant terminates
employment with all Affiliates and later becomes reemployed by an Affiliate,
(i) the Participant shall not be eligible to make Permissible Deferrals unless
and until the Participant again qualifies for initial participation as a Group A
Participant or a Group B Participant, as determined by the Compensation
Committee or the Eligibility Committee, and (ii) the Participant shall otherwise
continue to participate in the Plan.



ARTICLE 4 ENTRIES TO THE ACCOUNT



     Section 4.1 Contributions.



       4.1.1 Deferrals. During each Deferral Period, if the Participant elects
the fixed rate and/or variable crediting rate option for measuring the
performance of the Account under Section 4.2, the Company shall post to the
Account of such Participant the dollar amount of Base Salary and Bonuses to be
deferred as designated by the Participant’s

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Permissible Deferral election in effect for that Deferral Period. Deferrals
from Base Salary each calendar month shall be posted as of the first day of such
month and deferrals from Bonuses shall be posted as of the first day of the
calendar month in which the Bonus would otherwise have been paid to the
Participant.          During each Deferral Period, if the Participant elects the
Common Stock crediting rate option for measuring the performance of the Account
under Section 4.2, the Company shall post to the Account of such Participant a
number of Deferred Compensation Units equivalent to the amount of Base Salary
and Bonuses to be deferred as designated by the Participant’s Permissible
Deferral election in effect for that Deferral Period. Deferrals from Base Salary
each calendar month (and the corresponding number of Deferred Compensation
Units) shall be posted as of the first day of such month and deferrals from
Bonuses shall be posted as of the first day of the calendar month in which the
Bonus would otherwise have been paid to the Participant. The number of Deferred
Compensation Units posted for each calendar month shall be calculated by
dividing: (i) the dollar amount deferred during that month; by (ii) the Closing
Price on the first business day (i.e., a day on which the Common Stock is traded
on the New York Stock Exchange) of that month. A Participant may elect to
allocate no more than twenty-five percent (25%) of his or her deferrals to the
Common Stock crediting rate. In the event a Participant has previously elected
to allocate more than twenty-five percent (25%) of his or her deferrals to the
Common Stock crediting rate and such election has not been changed on or before
June 30, 2002, effective July 1, 2002, the Participant’s allocation election
will automatically be changed to reduce such allocation of deferrals to the
Common Stock crediting rate to twenty-five percent (25%) and the amount
previously allocated to the Common Stock crediting rate that exceeds twenty-five
percent (25%) will automatically be allocated to the fixed rate crediting
option.          4.1.2 Company Matching Contributions. Beginning January 1,
2003, the Company shall post once each Plan Year to the Account of each
Participant (including an eligible Executive or Production Executive who becomes
a Participant by virtue of such posting) “Matching Contributions” equal to one
hundred percent (100%) of the first five percent (5%) of a Participant’s Base
Salary and Bonus deferred to the Qualified Plan, the Option One Mortgage
Corporation Retirement Plus Plan, or the Plan during the immediately preceding
Plan Year while employed by a Group 1 Participating Affiliate less any employer
matching contribution made to the Qualified Plan or the Option One Mortgage
Corporation Retirement Plus Plan during the immediately preceding Plan Year;
provided, however, that Matching Contributions posted in 2003 shall be
determined by considering only the Participant’s Base Salary and Bonus deferred
to the Qualified Plan, the Option One Mortgage Corporation Retirement Plus Plan,
or the Plan during the period of July 1, 2002 through December 31, 2002 less any
employer matching contribution made to the Qualified Plan or the Option One
Mortgage Corporation Retirement Plus Plan during the period of July 1, 2002
through December 31, 2002.          If the Participant elects the Common Stock
crediting rate option for measuring the performance of the Account under
Section 4.2, the Company shall post to the Account of such Participant for each
calendar month a number of Deferred Compensation Units equal to (i) the dollar
amount of Matching Contributions posted to the Account during such month;
divided by (ii) the Closing Price on the first business day of that month.
Deferred Compensation Units attributable to Matching

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Contributions shall be posted as of the same time as the corresponding
Matching Contributions.          4.1.3 Additional Company Contributions. Prior
to July 1, 2002, the Company posted once each Plan Year to the Account of each
Participant who was also a participant in the Qualified Plan the difference, if
any, between (a) the amount for that Plan Year which would have been contributed
on behalf of the Participant to the Qualified Plan as an employer discretionary
profit sharing contribution if the Participant had not made a Permissible
Deferral election under the Plan; and (b) the actual amount for that Plan Year
that was contributed on behalf of the Participant to the Qualified Plan as an
employer discretionary profit sharing contribution.          4.1.4 Disability.
During the first 90-day period in which a Participant is Disabled, deferrals and
Matching Contributions (and, if applicable, the corresponding number of Deferred
Compensation Units) shall continue to be posted as described in Sections 4.1.1
and 4.1.2. If a Participant continues to be Disabled after such 90-day period,
deferrals will cease but Matching Contributions will continue for the balance of
the Plan Year during which the Participant became Disabled as if the
Participant’s deferrals had continued. A Participant may resume deferrals upon
his or her return to work.



     Section 4.2 Crediting Rate. Gains or losses shall be posted to the Account
on a daily basis in accordance with the Participant’s election of investment
options which will be a reference for measuring the performance of the Account,
as modified, if applicable, by Section 4.3 or Section 4.4. The Company intends
to measure the performance of the Account in accordance with the Participant’s
election but reserves the right to do otherwise. Statements of Account balances
shall be provided no less frequently than on a quarterly basis. The Participant
shall elect from among the following investment options: (i) a fixed rate as
described in 4.2.1, (ii) a variable rate as described in 4.2.2, or (iii) a
Common Stock crediting rate as described in 4.2.3. A Participant may elect to
allocate no more than twenty-five percent (25%) of his or her deferrals or
Account to the Common Stock crediting rate. On a monthly basis, Participants may
elect to reallocate all or any portion of their Account balances among the
available investment options, including those funds selected by the Company for
the variable rate investment option, provided said reallocations are in whole
number increments, and further provided that said reallocations will not result
in an allocation of more than twenty-five percent (25%) of their Account
balances to the Common Stock crediting rate. If as of July 1, 2002, a
Participant’s Account has an allocation of greater than twenty-five percent
(25%) of the Account to the Common Stock crediting rate, the Participant will be
given the opportunity to reallocate that portion of the Account allocated to the
Common Stock crediting rate that exceeds twenty-five percent (25%) of the total
Account balance to another crediting rate option as of July 1, 2002. If the
Participant does not elect to reallocate such excess, such excess will
automatically be reallocated to the fixed rate crediting option as of July 1,
2002. If as of January 1, 2003, or any January 1 thereafter, a Participant’s
Account has an allocation of greater than twenty-five percent (25%) of the
Account to the Common Stock crediting rate, the portion of the Account allocated
to the Common Stock crediting rate that exceeds twenty-five percent (25%) of the
total Account balance will automatically be reallocated to the fixed rate
crediting option as of the January 1 of the year in which such reallocation was
made.

     Participants may change their crediting rate elections during an Enrollment
Period or once each calendar month by giving the Company notice of such change
in accordance with a method and/or procedures approved by the Company for that
purpose. Upon receipt of such

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



notice submitted with enrollment materials during an Enrollment Period, the
crediting rate change shall be made as of the first day of the Deferral Period
to which the Enrollment Period relates. Upon receipt of such notice other than
in connection with enrollment materials, the Company will effect the change on
the first day of the calendar month immediately following the month in which
such notice was received. Any change in crediting rate made in accordance with
such notice procedures will govern the Participant’s Account balance and future
deferrals occurring after the effective date of such change.



       4.2.1 Fixed Rate. If a Participant elects a fixed rate, the interest will
be compounded on a daily basis and posted to the Participant’s Account daily at
an effective annual yield equal to the rate of ten-year United States Treasury
notes in effect at the time as determined below. The rate will be determined
four times each Plan Year and for each Plan Year quarter will be the rate in
effect as of the last day of the calendar quarter immediately prior to the
calendar quarter to which it applies, as published in the Wall Street Journal or
as determined by the Chief Financial Officer of the Company.          Through
July 1, 2002, for Permissible Deferrals elected under the DCP and commencing
prior to January 1, 1995, the effective annual yield for the fixed rate
crediting option was equal to one hundred twenty percent (120%) of the ten-year
rolling average rate of ten-year United States Treasury notes. The ten-year
rolling average rate was the rate in effect as of September 30 of the Plan Year
immediately prior to the Plan Year to which it applied, as published in the Wall
Street Journal or as determined by the Chief Financial Officer of the Company.
Effective July 1, 2002, such effective annual yield for the fixed rate crediting
option is eliminated and replaced with an effective annual yield equal to the
rate of ten-year United States Treasury notes, as determined in accordance with
the first paragraph of this Section 4.2.1.          4.2.2 Variable Rate. If a
Participant elects a variable rate, the Participant’s Account will be credited
or debited as if the Account balance were invested in one or more funds selected
by the Company in the proportions elected by the Participant. Participants may
elect to have their Accounts treated as if they were invested in one or more of
the funds selected, provided the election is in whole number increments of the
Account.          4.2.3 Common Stock Crediting Rate. If a Participant elects the
Common Stock crediting rate, the Participant’s Account will be valued as if his
or her Account were invested in shares of Common Stock equal to the number of
Deferred Compensation Units posted to his or her Account. The value of a
Participant’s Account will vary with the value of the Company’s Common Stock.
The Participant’s Account will be credited, as of the applicable dividend
payment date, with additional Deferred Compensation Units equal in value to any
dividends declared on the Company’s Common Stock based on the number of Deferred
Compensation Units posted to the Participant’s Account as of the record date
with respect to the declaration of such dividend. As of any date of valuation,
the value of a Participant’s Account will be equal to the value (at the Closing
Price on such date) of the number of shares of Common Stock represented by the
Deferred Compensation Units credited to the Account as of that date.



     Section 4.3 Crediting Rate Upon Retirement, Disability, Continued
Employment After Reaching the Age of 75, Death or Termination of Employment with
all Affiliates as a Result of a Change in Control. If a Participant (i)
terminates employment with all Affiliates at or after Normal Retirement Date or
Early Retirement Date, (ii) is Disabled, or (iii) continues

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



employment after reaching the Age of 75 and has completed ten (10) Years of
Service, gains and losses shall be credited as described in Section 4.2 to that
Participant’s Accounts. If a Participant dies prior to termination of employment
with all Affiliates, gains and losses shall be credited, to date of death, as
described in Section 4.2 to that Participant’s Accounts. If a Participant
terminates employment with all Affiliates before Normal Retirement Date or Early
Retirement Date as a result of a Change in Control, gains and losses to that
Participant’s Accounts shall be credited as described in Section 4.2 up to, but
not after, the date of the Change in Control.



     Section 4.4 Crediting Rate Upon Resignation or Discharge.



       4.4.1 For a Participant whose employment with all Affiliates terminates
on or after August 1, 1995, but before the Normal Retirement Date or the Early
Retirement Date, for reasons other than death, Disability or a Change in
Control, gains and losses shall be credited to that Participant’s Account as
described in Section 4.2 up to the date of termination of employment, and the
crediting shall continue after such date for those Participants who elected a
10-year payout, a 5-year payout, or a 3-year payout, as such terms are defined
in Section 6.4.2. If a Participant elected to be paid in a lump sum, there shall
be no further crediting to the Participant’s Account following the date of
termination of employment.          4.4.2 For a Participant whose employment
with all Affiliates terminated prior to August 1, 1995, and before the Normal
Retirement Date or the Early Retirement Date, for reasons other than death,
Disability or a Change in Control, gains and losses to that Participant’s
Accounts that represent completed deferral cycles shall be credited as described
in Section 4.2 up to the date of termination of employment. Gains and losses to
that Participant’s Accounts that do not represent completed deferral cycles and
gains and losses after the date of termination of employment shall be credited
at an interest rate equal to the average of (i) the interest rate set by the
Chief Financial Officer of the Company in his or her discretion for the Plan
Year in which the termination of employment occurs, which rate shall not be less
than the rate then payable on Investment Savings Accounts of $1,000 or less at
Commerce Bank of Kansas City, N.A., Kansas City, Missouri, or any successor
thereto, and (ii) the respective interest rates so set by the Chief Financial
Officer of the Company for each of the two Plan Years immediately prior to the
Plan Year in which the termination of employment occurs.



ARTICLE 5 VESTING



     Section 5.1 Participant Deferrals and Vesting Schedule for Company
Contributions. Participant deferrals pursuant to Section 4.1.1 are fully vested
immediately. The Participant’s interest in the Company Matching Contributions
under Section 4.1.2 and the Company Contributions described in Section 4.1.3
shall vest according to the following schedule:

                      Percentage of           Company Contributions   Years of
Service       Vested  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
Less than 2
      None  
2
        20%
3
        30%
4
        40%

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS

             
5
        50 %
6
        60 %
7
        70 %
8
        80 %
9
        90 %
10
        100 %

For purposes of crediting Years of Service under the foregoing Schedule,
Participants will be credited with Years of Service beginning with the year in
which the Participant began participation in the Plan. A Disabled Participant
will be credited with any Hours of Service with which he or she would have been
credited but for the Disability.



     Section 5.2 Exceptions to Vesting Schedule. Company Contributions are fully
vested upon a Participant’s death prior to termination of employment, and upon a
Change in Control as defined in Section 10.2. Participants who have attained Age
65 prior to the date on which they first became a Participant in the Plan and
who have completed ten (10) Years of Service are fully vested. Participants who
have attained Age 55 (but are less than Age 65) prior to the date on which they
first became a Participant in the Plan and who have completed ten (10) Years of
Service, vest according to the following formula:

Years of Service since initial Plan participation date
65 minus Participant’s Age on initial Plan participation date.



     Section 5.3 Forfeiture of Nonvested Amounts. Upon a Participant’s
termination of employment with all Affiliates for any reason other than death,
the nonvested portion of the Participant’s Account shall be forfeited to the
Company. If such Participant becomes reemployed by an Affiliate, the forfeited
benefits shall not be reinstated.



ARTICLE 6 DISTRIBUTION OF BENEFITS



     Section 6.1 Payments After Termination of Employment. Generally, payments
of benefits to a Participant shall be made by the Company only upon termination,
voluntary or involuntary, of the Participant’s employment with all Affiliates,
except to the extent, (i) the provisions of Section 6.2.1 or Section 6.2.2
apply, (ii) a Participant is disabled, (iii) the provisions of Section 6.3.2
apply, or (iv) the provisions of Section 6.8 apply.



     Section 6.2 Payments During Employment.



       6.2.1 On-Demand Payment. Prior to termination, voluntary or involuntary,
of a Participant’s employment with all Affiliates, the Participant may elect, on
a form provided by the Compensation Committee and delivered by the Participant
to the Company, to receive an immediate lump-sum payment of all or a portion of
the one hundred percent (100%) vested balance of said Participant’s Account
valued as of the day immediately prior to the day such election is approved,
reduced by a penalty equal to ten percent (10%) of the elected payment amount,
which penalty shall be forfeited to the Company. If a Participant elects to
receive a payment under this Section 6.2.1, the Participant’s deferrals of Base
Salary and Bonus will cease immediately and the Participant may not enter into a
new Permissible Deferral election until the beginning of the second Plan Year
following the Plan Year in which such election was made. Any payment elected
under this Section 6.2.1 will be made to the Participant in cash as soon as
administratively practicable.

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       6.2.2 In-Service Payments. A Participant as of January 1, 2001 may elect
during the Enrollment Period for the 2001 Plan Year, and an individual who
becomes a Participant as of any date after January 1, 2001 may elect during the
Enrollment Period immediately prior to such individual’s first day of
participation in the Plan, to receive payment on one or more selected future
dates of all or a portion (stated in whole number percentages or dollar amounts)
of the one hundred percent (100%) vested balance of such Participant’s Account
attributable to deferrals and Matching Contributions made after January 1, 2001.
Any such payments stated in whole number dollar amounts must be no less than
$500. A Participant may make an election under this Section 6.2.2 only on a form
provided by the Compensation Committee and delivered by the Participant to the
Company. Any such future payment(s) may begin no earlier than during the fourth
Plan Year after the Plan Year during which the election was made, and only one
such payment may be made in any Plan Year. A Participant may cancel or postpone
a scheduled payment elected under this Section 6.2.2 provided that such
cancellation or postponement is made on a form provided by the Compensation
Committee and delivered by the Participant to the Company and is made no later
than the end of the second Plan Year prior to the Plan Year during which such
payment is scheduled to be made. A scheduled payment under this Section 6.2.2
may be postponed only one time. A scheduled payment that is postponed may
subsequently be cancelled in accordance with this Section 6.2.2. The actual
distribution amount of any payment under this Section 6.2.2 shall be determined
as of the first day of the month preceding or coincident with the applicable
payment date and shall be paid to the Participant in cash as soon as
administratively practicable after such determination. The actual distribution
amount of a payment elected under this Section 6.2.2 may be less than the amount
elected. An election under this Section 6.2.2 shall only be honored by the
Compensation Committee while the Participant is an active employee of the
Company or its Affiliates and shall not be reinstated upon the Participant’s
reemployment by an Affiliate after termination of employment with all
Affiliates.



     Section 6.3 Form of Benefits Upon Retirement, Disability or Continued
Employment After Reaching the Age of 75.



       6.3.1 Retirement or Disability. Payments from the Account shall be made
in accordance with the Standard Form of Benefit for Participants who terminate
employment on or after Normal Retirement Date or Early Retirement Date or are
Disabled. However, no less than 12 months prior to such termination of
employment, the Participant may petition the Compensation Committee for, and the
Compensation Committee may approve at such time, an optional form of benefit.  
       6.3.2 Continued Employment After Reaching the Age of 75. If a Participant
reaches the Age of 75 while in the employ of an Affiliate, and has completed ten
(10) Years of Service, payment of benefits shall commence in the first pay
period of the first calendar quarter that begins at least forty-five (45) days
after the date on which the Participant reaches the Age of 75. Payments from the
Account shall be made in accordance with the Standard Form of Benefit. However,
no less than 12 months prior to the date on which the Participant reaches the
Age of 75, the Participant may petition the Compensation Committee for, and the
Compensation Committee may approve at such time, an optional form of benefit.

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS





       6.3.3 Lump-Sum Payment. Notwithstanding any other provisions of the Plan,
a Participant who terminates employment on or after Normal Retirement Date or
Early Retirement Date, and a Participant who reaches the Age of 75 while in the
employ of an Affiliate may, at any time before or after a Change in Control, as
defined in Section 10.2, elect to receive an immediate lump-sum payment of the
aggregate of the balances of said Participant’s Accounts reduced by a penalty,
which shall be forfeited to the Company, in lieu of payments in accordance with
the Standard Form of Benefit or such optional form of benefit as may have
previously been approved by the Compensation Committee under this Section 6.3.
The penalty shall be equal to ten percent (10%) of the aggregate of the balances
of such Accounts if the election is made before a Change in Control and shall be
equal to five percent (5%) of the aggregate of the balances of such Accounts if
the election is made after a Change in Control. However, the penalty shall not
apply if the Compensation Committee determines, based on advice of counsel or a
final determination or ruling by the Internal Revenue Service or any court of
competent jurisdiction, that by reason of the provisions of this paragraph any
Participant has recognized or will recognize gross income for federal income tax
purposes under this Plan in advance of payment to the Participant of Plan
benefits. The Company shall notify all Participants of any such determination by
the Compensation Committee and shall thereafter refund all penalties which were
imposed hereunder in connection with any lump-sum payments made at any time
during or after the first year to which the Compensation Committee’s
determination applies (i.e., the first year for which, by reasons of the
provisions of this paragraph, gross income under this Plan is recognized for
federal income tax purposes in advance of payment of benefits). Interest
compounded annually shall be paid by the Company to the Participant (or the
Participant’s Beneficiary if the Participant is deceased) on any such refund
from the date of the Company’s payment of the lump sum at an annual rate equal
to the rate of one-year United States Treasury notes in effect as of
September 30 of the Plan Year immediately prior to the Plan Year in which such
refund is paid, as published in the Wall Street Journal or as determined by the
Chief Financial Officer of the Company. The Compensation Committee may also
reduce or eliminate the penalty if it determines that the right to elect an
immediate lump-sum payment under this paragraph, with the reduced penalty or
with no penalty, as the case may be, will not cause any Participant to recognize
gross income for federal income tax purposes under this Plan in advance of
payment to the Participant of Plan benefits.



     Section 6.4 Form of Benefits Upon Resignation or Discharge, or Termination
of Employment with all Affiliates as a Result of a Change in Control.



       6.4.1 Upon a Participant’s termination of employment with all Affiliates
before Normal Retirement Date or Early Retirement Date, but following a Change
in Control, payments from the Account shall be paid in a lump sum within
forty-five (45) days after the date of the termination of employment.    
     6.4.2 If a Change in Control has not occurred, for Participants who
terminate employment with all Affiliates on or after August 1, 1995, but before
the Normal Retirement Date or the Early Retirement Date, for reasons other than
Disability or death, payment(s) from the Account shall be in the form of
(a) semimonthly payments over a three-year period (a “3-year payout”), or (b) a
lump sum, as elected by the Participant in accordance with Section 6.4.4,
provided that, for such Participants in the Plan as of September 8, 1999, who
(i) had elected to receive payments from the Account in the form of
(x) semimonthly payments over a 10-year period (a “10-year payout”), or

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  (y) semimonthly payments over a five-year period (a “5-year payout”), pursuant
to Section 6.4.2 (as in effect immediately prior to September 8, 1999), and
(ii) do not make a different election after September 8, 1999, pursuant to
Section 6.4.4, payments from the Account shall be in the form of such elected
10-year payout or 5-year payout, as the case may be.          6.4.3 If a Change
in Control has not occurred, for Participants who terminated employment with all
Affiliates prior to August 1, 1995, but before the Normal Retirement Date or the
Early Retirement Date, for reasons other than Disability or death, payment(s)
from the Account shall be in the form of (a) semi-monthly payments over a
three-year period for all Permissible Deferrals that satisfy a completed
deferral cycle, or (b) a lump sum for all Permissible Deferrals that do not
satisfy a completed deferral cycle.          6.4.4 An election under
Section 6.4.2 for a 3-year payout or a lump-sum payout shall be made by the
Participant at the time of the Participant’s first Permissible Deferral
election, and may be changed by the Participant no more than once in every
12-consecutive-month period thereafter. If no election under Section 6.4.2 is
made by a Participant eligible to make such an election, payment from the
Account shall be in the form of a lump sum. If a Participant participated in the
Plan prior to September 8, 1999, and made an election for a 10-year payout or a
5-year payout pursuant to Section 6.4.2, as such Section existed prior to
September 8, 1999, such Participant may elect a 3-year payout or a lump-sum
payout during or after the first Enrollment Period commencing after September 8,
1999, provided that any such Participant may not change such election more than
once in every 12-consecutive-month period after such new election, and, provided
further, that once any such Participant has elected a 3-year payout or a
lump-sum payout pursuant to this Section 6.4.4, such Participant may not again
elect a 10-year payout or a 5-year payout. Upon termination of employment before
the Normal Retirement Date or the Early Retirement Date for reasons other than
death or disability, payouts from the Account (with respect to all Permissible
Deferral elections made by the Participant) shall be in accordance with the most
recent election made pursuant to this Section 6.4.4 (or, if applicable, pursuant
to Section 6.4.2, as such Section existed prior to September 8, 1999) not less
than 12 months prior to such termination of employment.          6.4.5 If an
eligible Participant has elected a 10-year payout or a 5-year payout pursuant to
Section 6.4.2 (as such Section 6.4.2 (then Section 6.3.2) existed prior to
September 8, 1999), or if an eligible Participant has elected a 3-year payout
pursuant to Section 6.4.4, and the amount of each semimonthly installment, as
initially calculated, is less than $500 (such calculation to be accomplished by
amortizing the aggregate of the Participant’s Account balances over the payment
period using no crediting rate), the form of payment(s) for such Participant
shall be a 5-year payout in lieu of an elected 10-year payout (unless the amount
of each semimonthly installment under a 5-year payout, as so calculated, is also
less than $500, in which case the form of payment will be a single lump sum), or
a lump sum in lieu of an elected 5-year payout, or a lump sum in lieu of an
elected 3-year payout, as the case may be.          6.4.6 Notwithstanding any
other provisions of the Plan, an eligible Participant who (1) elects a 10-year
payout, a 5-year payout, or a 3-year payout, and any such payout is not
automatically converted to a lump sum pursuant to Section 6.4.5, and
(2) terminates employment before the Normal Retirement Date or the Early
Retirement

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Date may, at any time before or after a Change in Control, as defined in
Section 10.2, elect to receive an immediate lump-sum payment of the aggregate of
the balances of said Participant’s Accounts reduced by a penalty, which shall be
forfeited to the Company, in lieu of payments in accordance with the 10-year
payout or the 5-year payout, whichever is applicable. The penalty shall be equal
to ten percent (10%) of the aggregate of the balances of such Accounts if the
election is made before a Change in Control and shall be equal to five percent
(5%) of the aggregate of the balances of such Accounts if the election is made
after a Change in Control. However, the penalty shall not apply if the
Compensation Committee determines, based on advice of counsel or a final
determination or ruling by the Internal Revenue Service or any court of
competent jurisdiction, that by reason of the provisions of this paragraph any
Participant has recognized or will recognize gross income for federal income tax
purposes under this Plan in advance of payment to the Participant of Plan
benefits. The Company shall notify all Participants of any such determination by
the Compensation Committee and shall thereafter refund all penalties which were
imposed hereunder in connection with any lump-sum payments made at any time
during or after the first year to which the Compensation Committee’s
determination applies (i.e., the first year for which, by reasons of the
provisions of this paragraph, gross income under this Plan is recognized for
federal income tax purposes in advance of payment of benefits). Interest
compounded annually shall be paid by the Company to the Participant (or the
Participant’s Beneficiary if the Participant is deceased) on any such refund
from the date of the Company’s payment of the lump sum at an annual rate equal
to the rate of one-year United States Treasury notes in effect as of
September 30 of the Plan Year immediately prior to the Plan Year in which such
refund is paid, as published in the Wall Street Journal or as determined by the
Chief Financial Officer of the Company. The Compensation Committee may also
reduce or eliminate the penalty if it determines that the right to elect an
immediate lump-sum payment under this paragraph, with the reduced penalty or
with no penalty, as the case may be, will not cause any Participant to recognize
gross income for federal income tax purposes under this Plan in advance of
payment to the Participant of Plan benefits.



     Section 6.5 Amount of Benefit.



       6.5.1 Except for distributions in the form of a lump sum, benefit
payments shall be in the form of semimonthly cash installments paid during the
applicable payment period (the “Overall Payment Period”).          6.5.2 Except
as provided in Section 6.5.4, the amount of each installment payment shall be
level during the portion of the Overall Payment Period ending on December 31 of
the Plan Year in which benefit payments commence (the “Initial Payment Period”),
during each complete Plan Year of the Overall Payment Period thereafter (a “Plan
Year Payment Period”), and during any remaining period of the Overall Payment
Period following the last Plan Year Payment Period (the “Remainder Payment
Period”), but will vary from one such portion of the Overall Payment Period to
the next. If a Participant was receiving benefits pursuant to Section 6.3 (then
Section 6.2) as of August 1, 1995, payments due on and after January 1, 1996
shall be made in accordance with this Section 6.5.2 and with Section 6.5.3.    
     6.5.3 The amount of each level payment for the Initial Payment Period, if
any, shall be calculated using the balance in the Account as of the beginning of
the Initial Payment Period and amortizing such balance over the remaining
Overall Payment

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Period (a) using an assumed interest rate equal to the rate of one-year United
States Treasury notes for each Participant receiving payments of benefits
pursuant to Section 6.3 (then Section 6.2) prior to September 8, 1999, said rate
to be determined once each Plan Year and to be the rate in effect as of the
September 30 immediately preceding the payment period to which it applies, as
published in the Wall Street Journal or as determined by the Chief Financial
Officer of the Company (the “Assumed Interest Rate”), and (b) using an assumed
interest rate of zero percent (0%) for all other Participants. The amount of
each level payment for each Plan Year Payment Period shall be calculated by
taking the balance in the Account as of November 30 of the Plan Year immediately
prior to such Plan Year Payment Period, subtracting the benefit payments made
during the portion of such preceding Plan Year following November 30, and
amortizing the difference over the remaining Overall Payment Period (x) using
the Assumed Interest Rate for each Participant receiving payments of benefits
pursuant to Section 6.3 (then Section 6.2) prior to September 8, 1999, and
(y) using an assumed interest rate of zero percent (0%) for all other
Participants. The amount of each level payment for the Remainder Payment Period,
if any, shall be calculated by taking the balance in the Account as of
November 30 of the Plan Year immediately prior to the Remainder Payment Period,
subtracting the benefit payments made during the portion of such preceding Plan
Year following November 30, and amortizing the difference over the Remainder
Payment Period using an assumed interest rate of zero percent (0%) per annum. If
the actual crediting rate for the Remainder Payment Period is more than zero
percent, the additional gain resulting from the difference in crediting rates
shall be paid to the Participant in a single payment within six months after the
last day of the Remainder Payment Period.          6.5.4 If the Participant
terminates employment with all Affiliates prior to August 1, 1995, and receives
benefits pursuant to Section 6.4.3, semimonthly payments for Permissible
Deferrals that satisfy a completed deferral cycle shall be level during the
entire Overall Payment Period and shall be calculated using the balance in the
Account at the commencement of benefit payments, and amortizing such balance
over three years at the crediting rate determined in accordance with
Section 4.4.2.          6.5.5 Generally, the Account shall continue to be
credited during the Overall Payment Period with gains and losses as provided in
Section 4.3. However, if a Participant receives benefits pursuant to Section 6.4
(other than pursuant to Section 6.4.1), the Account shall be credited with gains
and losses as provided in Section 4.4. Except as provided otherwise, if a
Participant dies, Section 6.7 shall apply.          6.5.6 Notwithstanding
anything in this Plan to the contrary, the Compensation Committee may, in its
sole discretion, (i) increase or reduce any assumed interest rate set forth in
this Section 6.5 and any such assumed interest rate, as so adjusted, shall be
effective for calculating level semimonthly installments for Participants whose
benefit payments commence after the date of such adjustment, and (ii) change the
date set forth in Section 6.5.3 on which the balance in the Participant’s
Account is to be determined for purposes of calculating the amount of each level
payment for each Plan Year Payment Period and each Remainder Payment Period, and
any such revised date shall be effective for calculating level semimonthly
installments for the Plan Year Payment Period or the Remainder Payment Period
beginning on or after the effective date of such revision.

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS





     Section 6.6 Time of Payment. Generally, benefit payments to a Participant
shall commence in the first pay period of the calendar quarter that begins at
least forty-five (45) days after the date of termination of employment.
Notwithstanding the preceding sentence, if a Participant elected to be paid in a
lump sum, the benefit payment shall be made within forty-five (45) days after
the date of termination of employment. In the case of a Disabled Participant,
benefits shall commence no later than six (6) months after the Participant’s
Early Retirement Date.

     With respect to Permissible Deferral elections made under the DCP prior to
January 1, 1997, a Participant was permitted to elect at the time of each
Permissible Deferral election to defer commencement of the payment of benefits
after termination of employment with respect to such Permissible Deferral
election until the earlier of: (a) five (5) years after termination of
employment; or (b) Age 70. If the Participant made such an election and did not
revoke such election pursuant to a one-time opportunity during the Enrollment
Period prior to the Plan Year commencing January 1, 1998, the Participant shall
receive benefit payments in accordance with said election, provided that the
Compensation Committee, upon written petition of the Participant, may begin
benefit payments at an earlier time after termination if it determines that
compelling reasons exist for such earlier payments. No elections to defer
commencement of benefits shall be permitted under this Plan with respect to
Permissible Deferrals commencing on or after January 1, 1998.



     Section 6.7 Death Benefits. In the event a Participant dies after benefit
payments have commenced (other than payments made pursuant to Section 6.2 or
6.8), the remaining payments, if any, shall be paid to the Participant’s
Beneficiary in the same manner such benefits were being paid to the Participant
at the time of death and would have been paid to the Participant had the
Participant survived. In the event a Participant dies before benefit payments
have commenced (other than payments made pursuant to Section 6.2 or 6.8),
benefit payments shall be paid to the Participant’s Beneficiary in the same
manner described in Section 6.4.1, if a Change in Control occurred prior to the
Participant’s death, or in the manner described in Section 6.4.2 (subject to
Section 6.4.5), if a Change in Control did not occur prior to the Participant’s
death, in either case without regard to the Age of the Participant at the time
of death and the number of Years of Service completed by the Participant at the
time of death or whether the Participant was Disabled at the time of death, and
notwithstanding the death of the Participant. The Account shall be credited from
the Participant’s date of death through the end of the Overall Payment Period at
a rate equal to the rate of one-year United States Treasury notes, said rate to
be determined once each Plan Year and to be the rate in effect as of
September 30 of the Plan Year immediately prior to the Plan Year to which it
applies, as published in the Wall Street Journal or as determined by the Chief
Financial Officer of the Company. A Beneficiary may petition the Compensation
Committee for an alternative method of payment. The Participant’s Beneficiary
may make the election to receive an immediate lump-sum payment of the balance of
said Participant’s Account in accordance with the provisions of Section 6.3.3 or
Section 6.4.6, whichever is applicable, and all provisions set forth therein
relating to penalties shall apply to any such election.

     In addition, if a Participant dies on or after such Participant’s Normal
Retirement Date or Early Retirement Date after having retired, or after benefits
have commenced because of the Participant’s Disability, an annuity shall be paid
to the Participant’s surviving spouse, if any (to whom he or she has been
married at least one (1) year prior to the date of death). The annuity shall be
for the life of the Participant’s surviving spouse with each semimonthly payment
equal to fifty percent (50%) of the average amount which would have been payable
to the Participant and his or her Beneficiary if, on the date benefits
commenced, the Participant had received the

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Standard Form of Benefit payment. If the Participant’s surviving spouse is more
than thirty-six (36) months younger than the Participant, the survivor life
annuity payable to such spouse shall be reduced by one-half of one percent (.5%)
for each month the spouse is more than thirty-six (36) months younger than the
Participant. Payment shall commence on the first day of the month following the
completion of the benefits payable under the first paragraph of this
Section 6.7.



       6.7.1 Marital Deduction. Any benefits which become payable under this
Article 6 to the surviving spouse of a Participant shall be paid in a manner
which will qualify such benefits for a marital deduction in the estate of a
deceased Participant under the terms of Section 2056 of the Code, and unless
specifically directed by a Participant to the contrary pursuant to an effective
beneficiary designation, any portion of a Participant’s death benefit payable to
a surviving spouse which remains unpaid at the death of such spouse shall be
paid to the spouse’s estate.          6.7.2 Designation by Participant. Each
Participant has the right to designate primary and contingent Beneficiaries for
death benefits payable under the Plan. Such Beneficiaries may be individuals or
trusts for the benefit of individuals. A Beneficiary designation by a
Participant shall be in writing on a form acceptable to the Compensation
Committee and shall only be effective upon delivery to the Company. In the event
a Participant is married at the time he or she designates a beneficiary other
than his or her spouse, such designation will not be valid unless the
Participant’s spouse consents in writing to such designation. A Beneficiary
designation may be revoked by a Participant at any time by delivering to the
Company either written notice of revocation or a new Beneficiary designation
form. The Beneficiary designation form last delivered to the Company prior to
the death of a Participant shall control.          6.7.3 Failure to Designate
Beneficiary. In the event there is no Beneficiary designation on file with the
Company, or all Beneficiaries designated by a Participant have predeceased the
Participant, the benefits payable by reason of the death of the Participant
shall be paid to the Participant’s spouse, if living; if the Participant does
not leave a surviving spouse, to the Participant’s issue by right of
representation; or, if there are no such issue then living, to the Participant’s
estate. In the event there are benefits remaining unpaid at the death of a sole
Beneficiary and no successor Beneficiary has been designated, either by the
Participant or the Participant’s spouse pursuant to 6.7.1, the remaining balance
of such benefit shall be paid to the deceased Beneficiary’s estate; or, if the
deceased Beneficiary is one of multiple concurrent Beneficiaries, such remaining
benefits shall be paid proportionally to the surviving Beneficiaries.



     Section 6.8 Hardships. Upon the application of any Participant, the
Compensation Committee, in accordance with its uniform, non-discriminatory
policy, may permit such Participant to terminate future deferrals or to withdraw
his or her vested Account. A Participant must give a written petition of the
termination of his or her Permissible Deferral election at least thirty
(30) days prior to the next periodic (for Base Salary) or single sum (for
Bonuses) deferral. A Participant must give a written petition of the intent to
withdraw the Account at least sixty (60) days (or such shorter time as permitted
by the Compensation Committee) prior to the date of withdrawal. No termination
or withdrawal shall be made under the provisions of this Section except for the
purpose of enabling a Participant to meet immediate needs created by a financial
hardship for which the Participant does not have other reasonably available
sources of funds, as determined by the Compensation Committee in accordance with
uniform rules. The term financial hardship shall include the need for funds to:

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



meet uninsured medical expenses for the Participant or his or her dependents,
meet a significant uninsured casualty loss for the Participant or his or her
dependents, and meet other catastrophes of a “sudden and serious nature.”

     The Compensation Committee may permit a withdrawal of any deferrals. If a
withdrawal is permitted, a Participant’s deferrals shall be credited at the
lesser of (a) the amount as described in Section 4.2; or (b) an interest rate
equal to the rate of one-year United States Treasury notes in effect as of
September 30 of the Plan Year immediately prior to the Plan Year in which
application for such withdrawal is made, as published in the Wall Street Journal
or as determined by the Chief Financial Officer of the Company. Withdrawals
shall be distributed in the form of a lump sum as soon as is reasonably
convenient.

     If a termination of deferrals or a withdrawal is made under this Section,
the Participant may not enter into a new Permissible Deferral election for two
(2) complete Plan Years after the date of the termination or withdrawal.



     Section 6.9 Claims Procedure. The Compensation Committee shall notify a
Participant in writing within ninety (90) days of the Participant’s written
application for benefits of his or her eligibility or non-eligibility for
benefits under the Plan. If the Compensation Committee determines that a
Participant is not eligible for benefits or full benefits, the notice shall set
forth (a) the specific reasons for such denial, (b) a specific reference to the
provision of the Plan on which the denial is based, (c) a description of any
additional information or material necessary for the claimant to perfect his or
her claim, and a description of why it is needed, and (d) an explanation of the
Plan’s claims review procedure and other appropriate information as to the steps
to be taken if the Participant wishes to have his or her claim reviewed. If the
Compensation Committee determines that there are special circumstances requiring
additional time to make a decision, the Compensation Committee shall notify the
Participant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional 90-day
period. If a Participant is determined by the Compensation Committee to be not
eligible for benefits, or if the Participant believes that he or she is entitled
to greater or different benefits, he or she shall have the opportunity to have
his or her claim reviewed by the Compensation Committee by filing a petition for
review with the Compensation Committee within sixty (60) days after receipt by
him or her of the notice issued by the Compensation Committee. Said petition
shall state the specific reasons the Participant believes he or she is entitled
to benefits or greater or different benefits. Within sixty (60) days after
receipt by the Compensation Committee of said petition, the Compensation
Committee shall afford the Participant (and his or her counsel, if any) an
opportunity to present his or her position to the Compensation Committee orally
or in writing, and said Participant (or his or her counsel) shall have the right
to review the pertinent documents, and the Compensation Committee shall notify
the Participant of its decision in writing within said sixty (60) day period,
stating specifically the basis of said decision written in a manner calculated
to be understood by the Participant and the specific provisions of the Plan on
which the decision is based. If, because of the need for a hearing, the sixty
(60) day period is not sufficient, the decision may be deferred for up to
another sixty (60) day period at the election of the Compensation Committee, but
notice of this deferral shall be given to the Participant.



     Section 6.10 Alternate Forms of Benefit Distribution. Participants shall
have the right to petition the Compensation Committee to request methods of
benefit distribution other than those provided to Participants pursuant to this
Article 6.

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS





     Section 6.11 Distributions on Plan Termination. Notwithstanding anything in
this Article 6 to the contrary, if the Plan is terminated, distributions shall
be made in accordance with Section 9.2.



     Section 6.12 Cessation of Payments upon Reemployment. If a Participant who
is receiving semi-monthly installment payments pursuant to Section 6.3.1 or 6.4
(or is due to receive a lump sum payment pursuant to Section 6.3.3 or 6.4)
becomes re-employed by an Affiliate, such semi-monthly installments shall cease
immediately (or such lump sum payment shall be cancelled) upon re-employment and
no payments shall restart until the next termination, voluntarily or
involuntarily, of the Participant’s employment with all Affiliates, except to
the extent, (i) the provisions of Section 6.2.1 or Section 6.2.2 apply, (ii) a
Participant is disabled, (iii) the provisions of Section 6.3.2 apply, or (iv)
the provisions of Section 6.8 apply. Upon the next termination, voluntarily or
involuntarily, of the Participant’s employment with all Affiliates, payments
shall begin again, not taking into account any period before re-employment
during which the Participant received payments for the purpose of determining
the Overall Payment Period.



ARTICLE 7 FUNDING



     Section 7.1 Source of Benefits. All benefits under the Plan shall be paid
when due by the Company out of its assets or from an irrevocable trust
established by the Company for that purpose. The Company may, but shall have no
obligations to, make such advance provision for the payment of such benefit as
the Board may from time to time consider appropriate.



     Section 7.2 No Claim on Specific Assets. No Participant shall be deemed to
have, by virtue of being a Participant in the Plan, any claim on any specific
assets of the Company such that the Participant would be subject to income
taxation on his or her benefits under the Plan prior to distribution and the
rights of Participants and Beneficiaries to benefits to which they are otherwise
entitled under the Plan shall be those of an unsecured general creditor of the
Company.



ARTICLE 8 ADMINISTRATION AND FINANCES



     Section 8.1 Administration. The Plan shall be administered by the
Compensation Committee. The Company shall bear all administrative costs of the
Plan other than those specifically charged to a Participant or Beneficiary.



     Section 8.2 Powers of the Compensation Committee. In addition to the other
powers granted under the Plan, the Compensation Committee shall have all powers
necessary to administer the Plan, including, without limitation, powers:



       (a) to interpret the provisions of the Plan;          (b) to establish
and revise the method of accounting for the Plan and to maintain the Accounts;
and          (c) to establish rules for the administration of the Plan and to
prescribe any forms required to administer the Plan.

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Not in limitation, but in amplification of the foregoing and of the authority
conferred upon the Compensation Committee in Section 8.1, the Company
specifically intends that the Compensation Committee have the greatest
permissible discretion to construe the terms of the Plan and to determine all
questions concerning eligibility, participation and benefits. Any such decision
made by the Compensation Committee is intended to be subject to the most
deferential standard of judicial review. Such standard of review is not to be
effected by any real or alleged conflict of interest on the part of the Company
or any member of the Compensation Committee.



     Section 8.3 Actions of the Compensation Committee. Except as modified by
the Company, all determinations, interpretations, rules, and decisions of the
Compensation Committee shall be conclusive and binding upon all persons having
or claiming to have any interest or right under the Plan.



     Section 8.4 Delegation. The Compensation Committee, or any officer
designated by the Compensation Committee, shall have the power to delegate
specific duties and responsibilities to officers or other employees of the
Company or other individuals or entities. Any delegation may be rescinded by the
Compensation Committee at any time. Each person or entity to whom a duty or
responsibility has been delegated shall be responsible for the exercise of such
duty or responsibility and shall not be responsible for any act or failure to
act of any other person or entity.



     Section 8.5 Reports and Records. The Compensation Committee and those to
whom the Compensation Committee has delegated duties under the Plan shall keep
records of all their proceedings and actions and shall maintain books of
account, records, and other data as shall be necessary for the proper
administration of the Plan and for compliance with applicable law.



ARTICLE 9 AMENDMENTS AND TERMINATION



     Section 9.1 Amendments. The Company, by action of the Board, may amend the
Plan, in whole or in part, at any time and from time to time. Any such amendment
shall be filed with the Plan documents. No amendment, however, may be effective
to eliminate or reduce the benefits of any retired Participant or the
Beneficiary of any deceased Participant then eligible for benefits or the vested
portion of the benefits, if any, in any active Participant’s Account immediately
before the effective date of such amendment, and each such Account will be
credited to the date of such amendment in accordance with Section 4.2.
Notwithstanding anything in this Section 9.1 to the contrary, the Compensation
Committee may, in its discretion, amend the Plan to reduce the rates set forth
in Section 4.2 effective for crediting of Accounts from the date of any such
amendment. Notwithstanding anything in this Section 9.1 to the contrary, the
Compensation Committee may, in its discretion, (i) amend the Plan to reduce or
eliminate the penalty described in Section 6.3.3 and/or the penalty described in
Section 6.4.6, in accordance with the provisions of such Section 6.3.3 and/or
such Section 6.4.6, (ii) amend the Plan to increase or reduce any assumed
interest rate set forth in Section 6.5, in accordance with the provisions of
Section 6.5.6, or (iii) amend the Plan to change the date set forth in
Section 6.5.3 on which the balance in the Participant’s Account is to be
determined for purposes of calculating the amount of each level payment for each
Plan Year Payment Period and each Remainder Payment Period, in accordance with
the provisions of Section 6.5.6.



     Section 9.2 Termination. The Company expects the Plan to be permanent, but
necessarily must, and hereby does, reserve the right to terminate the Plan at
any time by action

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of the Board. In all events, the Plan will be terminated if the existence of a
trust causes a federal court to hold that the Plan is “funded” for ERISA
purposes, as defined in Section 2.02-4 of the Trust and appeals from that
holding are no longer timely or have been exhausted, and the trust is therefore
terminated with respect to the Plan. Upon termination of the Plan, all deferrals
and Company Contributions will cease and no future deferrals or Company
Contributions will be made. Termination of the Plan shall not operate to
eliminate or reduce benefits of any retired Participant or the Beneficiary of
any deceased Participant then eligible for benefits. Active Participants shall
become vested in their accrued benefits to the extent and in the manner provided
in Section 9.3 as of the effective date of such termination and each account of
an active Participant shall be credited, to the date of distribution of all
benefits in each such Account, in accordance with Section 4.2., as it may be
amended from time to time pursuant to Section 9.1.

     If the Plan is terminated, payments from the Accounts of all Participants
and Beneficiaries shall be made as soon as administratively convenient in the
form of monthly payments over a five (5) year period; however, the Compensation
Committee in its sole discretion may pay the benefits in a lump sum.
Notwithstanding the preceding sentence, if the termination occurs because the
Plan is held to be “funded” as described in the first paragraph of this Section
9.2, the distribution will be paid in a lump sum not later than ninety (90) days
after such termination.



     Section 9.3 Accelerated Vesting. Notwithstanding Article 5, upon
termination of the Plan a Participant shall vest in Company Contributions
according to the following schedule:

                  Percentage of Company   Years of Service     Contributions
Vested  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
Less than 1
    None  
1
      20%
2
      40%
3
      60%
4
      80%
5 or more
      100%

Years of Service shall be credited in accordance with Section 5.1.



ARTICLE 10 ACCELERATED VESTING



     Section 10.1 Accelerated Vesting. Notwithstanding Article 5, upon a Change
in Control as defined in Section 10.2, a Participant shall be fully vested in
Company Contributions.



     Section 10.2 Change in Control. A Change in Control for any Participant
shall occur if there is a Change in Control of the Company as defined in
Section 1.01-2 of the Trust or there is a Change in Control of a Participating
Subsidiary, as defined in Section 1.01-2 of the Trust, of the Participating
Affiliate by whom the Participant is employed.



ARTICLE 11 MISCELLANEOUS



     Section 11.1 No Guarantee of Employment. Neither the adoption and
maintenance of the Plan nor the execution by the Company of a Permissible
Deferral agreement with any Participant shall be deemed to be a contract of
employment between the Company and any Participant. Nothing contained herein
shall give any Participant the right to be retained in the

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS



employ of the Company or to interfere with the right of the Company to discharge
any Participant at any time, nor shall it give the Company the right to require
any Participant to remain in its employ or to interfere with the Participant’s
right to terminate his or her employment at any time.



     Section 11.2 Individual Account Plan. If it is determined that the Plan is
not an unfunded deferred compensation plan maintained primarily for a select
group of management or highly compensated employees as described in Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA, then the Plan is intended to be an
individual account plan (other than a money purchase plan) as described in
Section 301(a)(8) of ERISA and the vesting schedule set forth in Article 5 shall
be replaced by the vesting schedule set forth in Section 9.3.



     Section 11.3 Release. Any payment of benefits to or for the benefit of a
Participant or a Participant’s Beneficiaries that is made in good faith by the
Company in accordance with the Company’s interpretation of its obligations
hereunder, shall be in full satisfaction of all claims against the Company for
benefits under this Plan to the extent of such payment.



     Section 11.4 Notices. Any notice permitted or required under the Plan shall
be in writing and shall be hand delivered or sent, postage prepaid, certified or
registered mail with return receipt requested, to the principal office of the
Company, if to the Company, or to the address last shown on the records of the
Company, if to a Participant or Beneficiary. Any such notice shall be effective
as of the date of hand delivery or mailing.



     Section 11.5 Non-Alienation. No benefit payable at any time under this Plan
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, levy, attachment, or encumbrance of any kind.



     Section 11.6 Tax Liability. The Company may direct the trustee of the Trust
to withhold from any payment of benefits under the Plan such amounts as the
Company determines are reasonably necessary to pay any taxes (and interest
thereon) required to be withheld or for which the trustee of the Trust may
become liable under applicable law. The Company may also direct the trustee of
the Trust to forward to the appropriate taxing authority any amounts required to
be paid by the Company or the Trust under the preceding sentence. Any amounts
withheld pursuant to this Section 11.6 in excess of the amount of taxes due (and
interest thereon) shall be paid to the Participant or Beneficiary upon final
determination, as determined by the Company, of such amount. No interest shall
be payable by the Company to any Participant or Beneficiary by reason of any
amounts withheld pursuant to this Section 11.6.



     Section 11.7 Captions. Article and section headings and captions are
provided for purposes of reference and convenience only and shall not be relied
upon in any way to construe, define, modify, limit, or extend the scope of any
provision of the Plan.



     Section 11.8 Applicable Law. The Plan and all rights hereunder shall be
governed by and construed according to the laws of the State of Missouri, except
to the extent such laws are preempted by the laws of the United States of
America.

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Dated: June 10, 2002     H&R BLOCK, INC.  

--------------------------------------------------------------------------------

                                /s/ Mark A. Ernst            

--------------------------------------------------------------------------------

            Mark A. Ernst             President and Chief Executive Officer

27